THE THIRTEENTH COURT OF APPEALS

                                         13-17-00134-CV


                            Grupo Mexico S.A.B. de C.V.
                                        v.
         Mt. McKinley Insurance Company and Everest Reinsurance Company


                                    On appeal from the
                      319th District Court of Nueces County, Texas
                            Trial Court Cause No. 07-5899-G


                                          JUDGMENT

       This Court’s judgment issued on December 19, 2019, is hereby withdrawn and

the following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant, Grupo Mexico S.A.B. de C.V.

       We further order this decision certified below for observance.

January 30, 2020